       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 1 of 20



 1 BRADLEY S. PHILLIPS (State Bar No. 85263)
   brad.phillips@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 3 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 4 Facsimile:    (213) 687-3702

 5
   ALISON F. KAROL (State Bar No. 408043)
 6 alison.karol@mto.com
   MUNGER, TOLLES & OLSON LLP
 7 560 Mission Street, Twenty-Seventh Floor
   San Francisco, California 94105-0913
 8 Telephone:     (415) 512-4000
   Facsimile:     (415) 512-4077
 9
   Attorneys for Defendants LESLIE WONG and
10 JENNIFER SUMMIT

11

12
                               UNITED STATES DISTRICT COURT
13
                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
14

15
     RABAB ABDULHADI,                            Case No. 4:18-cv-04662-YGR
16
                 Plaintiff,                      DEFENDANTS’ ANSWER TO
17                                               PLAINTIFF’S SECOND AMENDED
           vs.                                   COMPLAINT
18
     LESLIE WONG; et al.,
19                                               Judge:        Hon. Yvonne Gonzalez Rogers
                 Defendants.                     Action Filed: August 2, 2018
20                                               Trial Date:   None Set

21

22

23

24

25

26

27

28

                                                                   Case No. 4:18-cv-04662-YGR
                 DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 2 of 20



 1 TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:

 2          Defendants Leslie Wong and Jennifer Summit (“Defendants”), answer the unverified

 3 Second Amended Complaint (hereafter “Complaint”) of Plaintiff Rabab Abdulhadi (“Plaintiff”) as

 4 follows:

 5                                          INTRODUCTION
 6          1.      Defendants admit, upon information and belief, that Plaintiff is an Associate

 7 Professor at San Francisco State University (“SFSU”). Defendants admit that the Second

 8 Amended Complaint includes a claim of retaliation in violation of 42 U.S.C. § 1983.

 9                                            THE PARTIES
10          2.      Defendants admit, upon information and belief, the allegations in Paragraph 2 of

11 the Complaint.

12          3.      Defendants admit that Leslie Wong, PhD. (“President Wong” or “Wong”), was

13 appointed as President of San Francisco State University (“SFSU”) in September 2012.

14 Defendants admit that on October 1, 2018, President Wong announced that he would retire at the

15 end of the 2018-19 academic year, effective July 30, 2019. As he is now retired, Defendants deny

16 that Wong is currently the chief executive officer of SFSU. Given that he no longer works at

17 SFSU, Defendants deny that Wong is a proper defendant to this action.

18          4.      Defendants deny that Sue V. Rosser (“Rosser”) is a current defendant to this
19 lawsuit. Defendants admit that Rosser became Provost and Vice President for Academic Affairs

20 at SFSU in August 2009, but deny that she left that position in October 2016. Defendants admit

21 that the Provost and Vice President for Academic Affairs is the senior academic administrator and

22 second highest ranking officer at the university. Defendants deny all remaining allegations in

23 Paragraph 4 of the Second Amended Complaint not expressly admitted.

24          5.      Defendants admit that Jennifer Summit, Ph.D. (“Summit”), became Interim Provost

25 at SFSU on September 1, 2016. Defendants deny that Summit became Interim Provost in October

26 2016. Defendants admit that Summit was appointed Provost in March 2018. Defendants admit

27 that the Provost and Vice President for Academic Affairs is the senior academic administrator and

28

                                               1                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 3 of 20



 1 second highest ranking officer at the university. Defendants deny all remaining allegations in

 2 Paragraph 4 of the Second Amended Complaint not expressly admitted.

 3          6.     The allegations in Paragraph 6 of the Second Amended Complaint state

 4 conclusions of law to which no response is required. To the extent a response is required,

 5 Defendants deny that pleading Doe defendants is proper in this case.

 6                                           JURISDICTION
 7          7.     The allegations in Paragraph 7 of the Second Amended Complaint state

 8 conclusions of law to which no response is required. To the extent a response is required,

 9 Defendants admit that the Court has subject matter jurisdiction over the claim pled in the Second

10 Amended Complaint.

11          8.     The allegations in Paragraph 8 of the Second Amended Complaint state

12 conclusions of law to which no response is required. To the extent a response is required,

13 Defendants deny, on information and belief, the allegation in Paragraph 8 of the Second Amended

14 Complaint that none of the claims advanced in this complaint are subject to any collective

15 bargaining agreement.

16                                                VENUE
17          9.     The allegations in Paragraph 9 of the Second Amended Complaint state

18 conclusions of law to which no response is required. To the extent a response is required,
19 Defendants admit that they are located in the District and that California State University employs

20 Plaintiff in the District. Defendants deny all remaining allegations in Paragraph 9 of the Second

21 Amended Complaint not expressly admitted.

22                          THE GOVERNANCE STRUCTURE AT SFSU
23          10.    Defendants admit that CSU’s university presidents are referred to as the “Chief

24 Executive Officers” of their institutions. The remaining allegations in Paragraph 10 of the Second

25 Amended Complaint state conclusions of law to which no response is required. To the extent a

26 response is required, Defendants deny that President Wong was invested with “final decision

27 making authority” that “fix[ed] his potential liability under § 1983 as the policy maker and final

28 decisionmaker on campus.”

                                               2                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 4 of 20



 1          11.     Defendants deny the allegations in Paragraph 11 of the Second Amended

 2 Complaint.

 3          12.     Defendants lack knowledge or information sufficient to form a belief about the

 4 truth of the allegations in Paragraph 12 of the Second Amended Complaint, and, on that basis,

 5 deny them.

 6          13.     Defendants lack knowledge or information sufficient to form a belief about the

 7 truth of Plaintiff’s allegations in Paragraph 13 of the Second Amended Complaint regarding what

 8 Wong told her and, on that basis, deny them.

 9          14.     Defendants deny the allegation in Paragraph 14 of the Second Amended Complaint

10 that lines of authority for enacting SFSU policies are not a model of clarity. Defendants lack

11 knowledge or information sufficient to form a belief about the truth of Plaintiff’s allegation that

12 the phrase “shared governance” appears seven times in the SFSU job description for the new

13 President and three times in the job description for the Associate Vice President for Academic

14 Affairs, and on that basis, deny it. Defendants lack knowledge or information sufficient to form a

15 belief about the truth of Plaintiff’s allegations regarding Robert Corrigan and Sue Rosser and, on

16 that basis, deny them. Defendants deny all remaining allegations in Paragraph 14 of the Second

17 Amended Complaint.

18          15.     Defendants deny Plaintiff’s allegation in Paragraph 15 of the Second Amended

19 Complaint that Academic Senate Policy #S03-158 makes no mention of the university president.

20 Defendants admit that Academic Senate Policy #S03-158 states that written requests for new

21 tenure-track positions will be submitted to the Vice President for Academic Affairs via the school

22 dean/director. The remaining allegations in Paragraph 15 of the Second Amended Complaint state

23 conclusions of law to which no response is required. To the extent a response is required,

24 Defendants deny all other allegations in Paragraph 15 of the Second Amended Complaint not

25 expressly admitted.

26          16.     Defendants deny that shared governance confounds lines of authority for

27 disciplinary activities. Defendants deny all remaining allegations in Paragraph 16 of the Second

28 Amended Complaint.

                                                3                    Case No. 4:18-cv-04662-YGR
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 5 of 20



 1          17.     Defendants deny, upon information and belief, the allegations in Paragraph 17 of

 2 the Second Amended Complaint regarding SFSU’s travel policies. Defendants deny all remaining

 3 allegations in Paragraph 17 of the Second Amended Complaint.

 4          18.     Defendants lack knowledge or information sufficient to form a belief about the

 5 truth of the allegations in Paragraph 18 of the Second Amended Complaint and, on that basis,

 6 deny them.

 7                                     GENERAL ALLEGATIONS
 8          19.     Defendants admit, upon information and belief, that Rabab Abdulhadi is an Arab

 9 woman of Palestinian ancestry. Defendants lack knowledge or information sufficient to form a

10 belief about the truth of Plaintiff’s allegations in Paragraph 19 of the Second Amended Complaint

11 regarding her childhood, and on that basis, deny them. Defendants admit, upon information and

12 belief, Plaintiff’s allegations with respect to her educational history. Defendants deny all

13 remaining allegations in Paragraph 19 of the Second Amended Complaint not expressly admitted.

14          20.     Defendants admit, upon information and belief, that Dr. Abdulhadi was the

15 Director of the Center for Arab American Studies at the University of Michigan (Dearborn).

16          21.     Defendants lack knowledge or information sufficient to form a belief about the

17 truth of Plaintiff’s allegations in Paragraph 21 of the Second Amended Complaint regarding her

18 recruitment to SFSU and, on that basis, deny them. Defendants lack knowledge or information
19 sufficient to form a belief about the truth of the allegations in Paragraph 21 of the Second

20 Amended Complaint regarding statements Ken Monteiro or SFSU made to Plaintiff and, on that

21 basis, deny them. Defendants lack knowledge or information sufficient to form a belief about the

22 truth of Plaintiff’s allegations with respect to her wants, desires, and expectations and, on that

23 basis, deny them. Defendants deny all remaining allegations in Paragraph 21 of the Second

24 Amended Complaint.

25          22.     Defendants admit that former-Dean Monteiro sent Plaintiff a signed Memorandum

26 of Understanding in 2006. Defendants deny Plaintiff’s characterization of her offer letter in

27 Paragraph 22 of the Second Amended Complaint as a contract. Defendants lack knowledge or

28 information sufficient to form a belief about the truth of the allegations regarding which terms of

                                                4                    Case No. 4:18-cv-04662-YGR
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 6 of 20



 1 her offer were material to her acceptance and for which terms she specifically negotiated and, on

 2 that basis, deny them. Defendants respond that the quoted portion of Plaintiff’s Memorandum of

 3 Understanding in Paragraph 22 of the Second Amended Complaint speaks for itself. To the extent

 4 a response is required, Defendants admit that the language quoted in Paragraph 22 of the Second

 5 Amended Complaint appears in the Memorandum of Understanding. Defendants deny all

 6 remaining allegations in Paragraph 22 of the Second Amended Complaint not expressly admitted.

 7         23.     Defendants admit that Plaintiff’s Memorandum of Understanding states, in a

 8 section on the “handling of announcement of [Plaintiff’s] arrival,” that “Dr. Abdulhadi comes to

 9 the College bringing leadership to the development of curriculum and scholarship regarding Arab

10 and Islamic diaspora studies.” Defendants admit that Plaintiff’s program was subsequently called

11 the “Arab and Muslim Ethnicities and Diaspora Studies.” Defendants deny all remaining

12 allegations in Paragraph 23 of the Second Amended Complaint not expressly admitted.

13         24.     Defendants lack knowledge or information sufficient to form a belief about the

14 truth of the allegations in Paragraph 24 of the Second Amended Complaint regarding potential

15 hiring events that occurred in 2007 and, on that basis, deny them. Defendants admit that in 2009

16 Dr. Abdulhadi began an approved search for two assistant professors and that the searches were

17 advertised in academic circles and publications. Defendants admit that interview dates were

18 advertised that coincided with meetings of the American Studies Association (“ASA”) and the
19 “Middle East Studies Association (“MESA”). Defendants admit that all searches in the 2009-

20 2010 year were canceled due to budget constraints. Defendants deny all remaining allegations in

21 Paragraph 24 of the Second Amended Complaint not expressly admitted.

22         25.     Defendants lack knowledge or information sufficient to form a belief about the

23 truth of the allegations in Paragraph 25 of the Second Amended Complaint and, on that basis,

24 deny them.

25         26.     Defendants lack knowledge or information sufficient to form a belief about the

26 truth of the allegations in Paragraph 26 of the Second Amended Complaint and, on that basis,

27 deny them.

28

                                               5                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 7 of 20



 1          27.     Defendants deny the allegations in Paragraph 27 of the Second Amended

 2 Complaint.

 3          28.     Defendants lack knowledge or information sufficient to form a belief about the

 4 truth of the allegations in Paragraph 28 of the Second Amended Complaint concerning Plaintiff’s

 5 characterizations of herself and, on that basis, deny them. Defendants admit that Plaintiff is the

 6 faculty advisor to the General Union of Palestinian Students (“GUPS”) at SFSU. Defendants

 7 admit that Plaintiff was named as a defendant in Mandel v. Bd. Of Trustees, et al., (Case Number

 8 3:17-CV-03511-WHO) in the Northern District of California and that the lawsuit was dismissed

 9 with prejudice. Defendants admit that the plaintiffs in Mandel abandoned their appeal in favor of

10 a settlement in that case and Volk v. Bd. Of Trustees, et al., (Case Number CGC-18-563970) in

11 San Francisco Superior Court. Defendants admit that Plaintiff has served as an advisor to the

12 Muslim Students Association at SFSU. Defendants lack knowledge or information sufficient to

13 form a belief about the truth of the remaining allegations in all subparts of Paragraph 28 of the

14 Second Amended Complaint and, on that basis, deny them. Defendants deny all remaining

15 allegations in Paragraph 28 of the Second Amended Complaint not expressly admitted.

16          29.     Defendants lack knowledge or information sufficient to form a belief about the

17 truth of the allegations in Paragraph 29 of the Second Amended Complaint about the tactics of

18 anti-Palestinian organizations and, on that basis, deny them. Defendants lack knowledge or
19 information sufficient to form a belief about the truth of the allegations in Paragraph 29 of the

20 Second Amended Complaint about the Koret Foundation and various other unnamed “donors”

21 and, on that basis, deny them. Defendants deny all remaining allegations in Paragraph 29 of the

22 Second Amended Complaint.

23          30.     Defendants lack knowledge or information sufficient to form a belief about the

24 truth of the allegations in Paragraph 30 of the Second Amended Complaint regarding donors, their

25 affiliates, the Israeli government, and their attitudes or statements towards BDS and, on that basis,

26 deny them.

27          31.     Defendants lack knowledge or information sufficient to form a belief about the

28 truth of the allegations in Paragraph 31 of the Second Amended Complaint regarding “pressure”

                                                6                    Case No. 4:18-cv-04662-YGR
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 8 of 20



 1 on President Wong or any details of any incidents at the University of Illinois or their similarity to

 2 Plaintiff’s experience and, on that basis, deny them. Defendants deny all remaining allegations in

 3 Paragraph 31 of the Second Amended Complaint.

 4          32.    Defendants admit, on information and belief, that Edward Said was a professor at

 5 Columbia University, served as President of the Modern Language Association, and was a visiting

 6 professor at Harvard, Yale, and Johns Hopkins. Defendants lack knowledge or information

 7 sufficient to form a belief about the truth of the allegations in Paragraph 32 of the Second

 8 Amended Complaint regarding GUPS and AMED’s actions and, on that basis, deny them.

 9 Defendants deny all remaining allegations in Paragraph 32 of the Second Amended Complaint.

10          33.    Defendants lack knowledge or information sufficient to form a belief about the

11 truth of the allegations in Paragraph 33 of the Second Amended Complaint regarding Omar

12 Barghouti and, on that basis, deny them.

13          34.    Defendants lack knowledge or information sufficient to form a belief about the

14 truth of the allegations in Paragraph 34 of the Second Amended Complaint regarding meetings

15 President Corrigan had, what was said to President Corrigan at those meetings, statements made

16 by Corrigan, and who responded to such statements and in what ways and, on that basis, deny

17 them. Defendants lack knowledge or information sufficient to form a belief about the truth of the

18 allegations in Paragraph 34 of the Second Amended Complaint regarding actions ordered by
19 former President Corrigan with respect to the faculty search and his reasoning for those actions

20 and, on that basis, deny them. Defendants deny all remaining allegations in Paragraph 34 of the

21 Second Amended Complaint.

22          35.    Defendants lack knowledge or information sufficient to form a belief about the

23 truth of the allegations in Paragraph 35 of the Second Amended Complaint regarding the Koret

24 Foundation’s donations and, on that basis, deny them. Defendants deny all remaining allegations

25 in Paragraph 35 of the Second Amended Complaint.

26          36.    Defendants respond that Plaintiff’s Memorandum of Understanding is not

27 considered a contract and, on that basis, deny the allegations in Paragraph 36 of the Second

28 Amended Complaint.

                                                7                    Case No. 4:18-cv-04662-YGR
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 9 of 20



 1          37.    Defendants respond that Plaintiff’s Memorandum of Understanding is not

 2 considered a contract. Defendants lack knowledge or information sufficient to form a belief about

 3 the truth of the allegation in Paragraph 37 of the Second Amended Complaint that Corrigan

 4 unilaterally withdrew two faculty positions and, on that basis, deny it. Defendants admit that

 5 public entities are subject to the requirements of the First Amendment to the United States

 6 Constitution. Defendants deny all remaining allegations in Paragraph 37 of the Second Amended

 7 Complaint.

 8          38.    Defendants lack knowledge or information sufficient to form a belief about the

 9 truth of the allegations in Paragraph 38 of the Second Amended Complaint regarding former

10 President Wong’s support or non-support for AMED and, on that basis, deny them. Defendants

11 admit that Wong traveled to Israel on a trip with JCRC. Defendants deny all remaining allegations

12 in Paragraph 38 of the Second Amended Complaint not expressly admitted.

13          39.    Defendants admit, upon information and belief, that the exact details of Wong’s

14 trip have not been published to the public. Defendants lack knowledge or information sufficient to

15 form a belief about the truth of the allegations in Paragraph 39 regarding statements made by

16 JCRC, its supporters, or Serena Eisenberg and, on that basis, deny them. Defendants deny all

17 remaining allegations in Paragraph 39 of the Second Amended Complaint not expressly admitted.

18          40.    Defendants deny, upon information and belief, Plaintiff’s characterization in

19 Paragraph 40 of the Second Amended Complaint of the features of Wong’s trip. Defendants deny,

20 upon information and belief, the allegations in Paragraph 40 of the Second Amended Complaint

21 regarding the aims and results of Wong’s trip to Israel. Defendants lack knowledge or information

22 sufficient to form a belief about the truth of the allegation that Wong’s trip closely resembled other

23 tours and, on that basis, deny it. Defendants lack knowledge or information sufficient to form a

24 belief about the allegations regarding the American Jewish Committee’s funding, associations

25 with other organizations, or statements and, on that basis, deny them. Defendants deny all

26 remaining allegations in Paragraph 40 of the Second Amended Complaint not expressly admitted.

27          41.    Defendants deny, upon information and belief, the allegations in Paragraph 41 of

28 the Second Amended Complaint regarding President Wong’s actions and beliefs. Defendants lack

                                                8                    Case No. 4:18-cv-04662-YGR
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 10 of 20



 1 knowledge or information sufficient to form a belief about the truth of the allegations regarding

 2 the AMCHA Initiative and, on that basis, deny them. Defendants deny all remaining allegations

 3 in Paragraph 41 of the Second Amended Complaint.

 4          42.    Defendants deny the allegation in Paragraph 42 of the Second Amended Complaint

 5 that campus administrators directed anti-Palestinian slurs at Dr. Abdulhadi. Defendants lack

 6 knowledge or information sufficient to identify the incidents to which Plaintiff refers in her

 7 allegations in Paragraph 42 of the Second Amended Complaint and, on that basis, deny them.

 8 Defendants deny all remaining allegations in Paragraph 42 of the Second Amended Complaint.

 9          43.    Defendants deny the allegations in Paragraph 43 of the Second Amended

10 Complaint that President Wong acted on anti-Palestinian remarks. Defendants deny Plaintiff’s

11 characterizations of Wong’s actions as “ordering repeated investigations” and of her

12 Memorandum of Understanding as a “contract with SFSU.” Defendants deny Plaintiff’s

13 characterization of SFSU’s actions with respect to her 2014 research trip. Defendants deny all

14 remaining allegations in Paragraph 43 of the Second Amended Complaint.

15          44.    Defendants deny the allegations in Paragraph 44 of the Second Amended

16 Complaint.

17          45.    Defendants deny the allegations in Paragraph 45 of the Second Amended

18 Complaint.
19          46.    Defendants deny the allegations in Paragraph 46 of the Second Amended

20 Complaint.

21          47.    Defendants deny the characterization of President Wong in Paragraph 47 of the

22 Second Amended Complaint. Defendants deny Plaintiff’s allegations in Paragraph 47 of the

23 Second Amended Complaint that JCRC wields significant influence over SFSU and deny

24 Plaintiff’s characterizations of Dana Corvin, Jason Porth, and Abby Porth. Defendants deny all

25 remaining allegations in Paragraph 47 of the Second Amended Complaint.

26          48.    Defendants deny Plaintiff’s allegations in Paragraph 48 of the Second Amended

27 Complaint characterizing her non-participation on University task forces as improper exclusion.

28 Defendants deny all remaining allegations in Paragraph 48 of the Second Amended Complaint.

                                               9                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 11 of 20



 1          49.     Ms. Rosser is no longer a defendant in this lawsuit and Plaintiff’s allegations

 2 concerning her actions require no response. To the extent a response is required, Defendants deny

 3 Plaintiff’s allegations characterizing Rosser’s actions. Defendants lack knowledge or information

 4 sufficient to form a belief about the truth of the allegation that Plaintiff reported to SFSU that the

 5 University of Washington Press had agreed to publish her book and, on that basis, deny it.

 6 Defendants lack knowledge or information sufficient to form a belief about the truth of what

 7 Plaintiff alleges she was told and, on that basis, deny it. Defendants deny all remaining allegations

 8 in Paragraph 49 of the Second Amended Complaint.

 9          50.     Defendants respond that Rosser is no longer a defendant in this lawsuit and

10 Plaintiff’s allegations concerning her actions require no response. To the extent a response is

11 required, Defendants deny Plaintiff’s allegations in Paragraph 50 of the Second Amended

12 Complaint characterizing Rosser’s actions as directing Monteiro to investigate the contractual

13 agreement that the University would fund Plaintiff’s travel. Defendants lack knowledge or

14 information sufficient to form a belief about the truth of the allegation regarding the impression

15 Monteiro received and, on that basis, deny it. Defendants deny all remaining allegations in

16 Paragraph 50 of the Second Amended Complaint.

17          51.     Defendants deny the allegations in Paragraph 51 of the Second Amended

18 Complaint.
19          52.     Defendants deny, upon information and belief, Plaintiff’s allegations in Paragraph

20 52 of the Second Amended Complaint regarding her fall 2017 travel authorization. Defendants

21 deny Plaintiff’s allegation in Paragraph 52 of the Second Amended Complaint implying causation

22 between the actions of a right-wing “think tank” and any alleged actions by Provost Summit with

23 respect to Plaintiff’s travel. Defendants deny all remaining allegations in Paragraph 52 of the

24 Second Amended Complaint.

25          53.     Defendants lack knowledge or information sufficient to form a belief about the

26 truth of the allegations in Paragraph 53 of the Second Amended Complaint related to AMED’s

27 operating budget and, on that basis, deny them.

28

                                               10                    Case No. 4:18-cv-04662-YGR
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 12 of 20



 1          54.     Defendants admit that on March 23, 2018, Summit emailed Plaintiff a letter asking

 2 her to remove a post on an AMED, University-affiliated Facebook page. Defendants admit that

 3 the letter stated that failure to remove the post would result in disciplinary action, in accordance

 4 with articles 18 and 19 in the CFA/CSU Collective Bargaining Agreement. Defendants deny all

 5 remaining allegations in Paragraph 54 of the Second Amended Complaint not expressly admitted.

 6          55.     Defendants lack knowledge or information sufficient to form a belief about the

 7 truth of Plaintiff’s allegation in Paragraph 55 of the Second Amended Complaint that she led a

 8 protest on February 13, 2019 and, on that basis, deny it. Defendants lack knowledge or

 9 information sufficient to form a belief about the truth of Plaintiff’s allegations in Paragraph 55 of

10 the Second Amended Complaint regarding the firing of Plaintiff’s student assistant or the denial of

11 Plaintiff’s travel authorization to South Africa and, on that basis, deny them. Defendants deny all

12 remaining allegations in Paragraph 55 of the Second Amended Complaint.

13          56.     Defendants deny the allegations in Paragraph 56 of the Second Amended

14 Complaint regarding any “contrast” in treatment between Dr. Abdulhadi and her students and

15 others. Defendants lack knowledge or information sufficient to form a belief about the truth of the

16 allegations regarding a Nazi student in Plaintiff’s class and the University’s actions in response

17 and, on that basis, deny them. Defendants lack knowledge or information sufficient to form a

18 belief about the truth of the allegations in Paragraph 56 of Plaintiff’s Second Amended Complaint
19 concerning an unnamed student, his actions, and any discipline he received and, on that basis,

20 deny them.

21          57.     Defendants deny the allegations in Paragraph 57 of the Second Amended

22 Complaint.

23          58.     Defendants deny the allegations in Paragraph 58 of the Second Amended

24 Complaint.

25          59.     Defendants admit, upon information and belief, that Plaintiff has closely associated

26 with students who advocate for justice in Palestine and who are Palestinians and others of Arab

27 ancestry, as well as with Muslim students. Defendants admit, upon information and belief, that

28

                                               11                    Case No. 4:18-cv-04662-YGR
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 13 of 20



 1 Plaintiff engages in advocacy work. Defendants deny all remaining allegations in Paragraph 59 of

 2 the Second Amended Complaint not expressly admitted.

 3          60.    Defendants lack knowledge or information sufficient to form a belief about the

 4 truth of the allegations in Paragraph 60 of the Second Amended Complaint regarding what work

 5 Dr. Abdulhadi did and her characterizations of events on campus and, on that basis, deny them.

 6 Defendants deny all remaining allegations in Paragraph 60 of the Second Amended Complaint.

 7          61.    Defendants respond that Paragraph 61 of the Second Amended Complaint is

 8 unintelligible and believe no response is required. To the extent a response is required,

 9 Defendants admit that Plaintiff is the faculty adviser to GUPS. Defendants deny all remaining

10 allegations in Paragraph 61 of the Second Amended Complaint.

11          62.    Defendants lack knowledge or information sufficient to form a belief about the

12 truth of Plaintiff’s allegations regarding a 2009 event co-sponsored by GUPS and AMED and, on

13 that basis, deny them. Defendants admit, on information and belief, that Edward Said was a

14 professor at Columbia, served as President of the Modern Language Association, and was at some

15 point a visiting professor at Harvard, Yale, and Johns Hopkins. Defendants deny all remaining

16 allegations in Paragraph 62 of the Second Amended Complaint not expressly admitted.

17          63.    Defendants lack knowledge or information sufficient to form a belief about the

18 truth of Plaintiff’s allegations in Paragraph 63 of the Second Amended Complaint regarding Omar
19 Barghouti and, on that basis, deny them.

20          64.    Defendants lack knowledge or information sufficient to form a belief about the

21 truth of the allegations in Paragraph 64 of the Second Amended Complaint regarding former

22 President Corrigan, his actions or statements, and any responses to his actions or statements and,

23 on that basis, deny them. Defendants deny that Corrigan possessed final decision-making

24 authority with respect to the faculty lines. Defendants deny all remaining allegations in Paragraph

25 64 of the Second Amended Complaint.

26          65.    Defendants deny Plaintiff’s characterization of her Memorandum of Understanding

27 as a contract and, on that basis, deny the allegations in Paragraph 65 of the Second Amended

28 Complaint.

                                              12                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 14 of 20



 1          66.    Defendants deny that Corrigan unilaterally withdrew the contractually required

 2 faculty positions for AMED. Defendants admit that state universities are subject to the

 3 requirements of the First Amendment to the United States Constitution. Defendants deny all

 4 remaining allegations in Paragraph 66 of the Second Amended Complaint not expressly admitted.

 5          67.    Defendants admit that on November 7, 2013, students gathered for an on-campus

 6 event to celebrate the anniversary of the Edward Said Memorial Mural. Defendants deny the

 7 allegations in Paragraph 67 of the Second Amended Complaint regarding President Wong and the

 8 slogans, posters, or images. Defendants deny all remaining allegations in Paragraph 67 of the

 9 Second Amended Complaint not expressly admitted.

10          68.    Defendants admit that SFSU performed at least one review of Plaintiff’s travels

11 from 2009-2014 in response to a whistleblower complaint alleging that Dr. Abdulhadi had

12 misused state funds by misrepresenting the nature and purpose of her international travels.

13 Defendants lack knowledge or information sufficient to form a belief about the remaining

14 allegations in Paragraph 68 of the Second Amended Complaint and, on that basis, deny all

15 remaining allegations in Paragraph 68 of the Second Amended Complaint not expressly admitted.

16          69.    Defendants deny the allegations in Paragraph 69 of the Second Amended

17 Complaint.

18          70.    Defendants deny, upon information and belief, Plaintiff’s allegations in Paragraph

19 70 of the Second Amended Complaint.

20          71.    Defendants deny the allegations in Paragraph 71 of the Second Amended

21 Complaint.

22          72.    Defendants deny the allegation in Paragraph 72 of the Second Amended Complaint

23 that instructions were issued and carried out in violation of SFSU travel policies. Defendants

24 admit that state universities are subject to the requirements of the First Amendment to the United

25 States Constitution. Defendants deny all remaining allegations in Paragraph 72 of the Second

26 Amended Complaint not expressly admitted.

27          73.    Defendants deny the allegations in Paragraph 73 of the Second Amended

28 Complaint.

                                              13                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 15 of 20



 1          74.     Defendants admit that Plaintiff has at least one disability documented with the

 2 University. Defendants deny, upon information and belief, all remaining allegations in Paragraph

 3 74 of the Second Amended Complaint.

 4          75.     Defendants admit that SFSU convened a Presidential Task Force on Campus

 5 Climate in September 2017. Defendants deny the allegation in Paragraph 75 of the Second

 6 Amended Complaint characterizing her non-participation as conspicuous. Defendants deny all

 7 remaining allegations in Paragraph 75 of the Second Amended Complaint not expressly admitted.

 8          76.     Defendants admit that SFSU established an Ad Hoc Working Group to develop an

 9 “Equity and Social Justice Educational Outreach Plan.” Defendants deny Plaintiff’s allegation in

10 Paragraph 76 of the Second Amended Complaint characterizing invitations or non-invitations to

11 herself and other faculty members. Defendants deny all remaining allegations in Paragraph 76 of

12 the Second Amended Complaint not expressly admitted.

13          77.     Defendants lack knowledge or information sufficient to form a belief about the

14 truth of the allegations in Paragraph 77 of the Second Amended Complaint regarding the actions

15 of the Department Chair and Plaintiff and, on that basis, deny them.

16          78.     Defendants deny the allegations in Paragraph 78 of the Second Amended

17 Complaint.

18                                     FIRST CAUSE OF ACTION
19                       Deprivation of Civil Rights Under Color of State Law
20                    (Against Leslie Wong and Jennifer Summit, and Does 1-10,
                                             Inclusive)
21

22          79.     Paragraph 79 of the Second Amended Complaint is a mere recitation of prior

23 allegations to which no response is required. To the extent a response is required, Defendants

24 incorporate their responses to and denials of the allegations contained in Paragraphs 1 through 78

25 of the Complaint, as if fully set forth herein.

26          80.     The allegations against Defendant Rosser in Paragraph 80 have been dismissed by

27 the Court and therefore no response is required. To the extent a response is required, Defendants

28 deny the allegations against Defendant Rosser. The remaining allegations in Paragraph 80 of the

                                               14                    Case No. 4:18-cv-04662-YGR
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 16 of 20



 1 Second Amended Complaint state conclusions of law to which no response is required. To the

 2 extent a response is required, Defendants deny the allegations in Paragraph 80 of the Second

 3 Amended Complaint and deny that Plaintiff is entitled to any relief whatsoever.

 4          81.    The allegations against Defendant Rosser in Paragraph 81 have been dismissed by

 5 the Court and therefore no response is required. To the extent a response is required, Defendants

 6 deny the allegations against Defendant Rosser. The remaining allegations in Paragraph 81 of the

 7 Second Amended Complaint state conclusions of law to which no response is required. To the

 8 extent a response is required, Defendants deny the allegations in Paragraph 81 of the Second

 9 Amended Complaint and deny that Plaintiff is entitled to any relief whatsoever.

10          82.    The allegations in Paragraph 82 of the Second Amended Complaint state

11 conclusions of law to which no response is required. To the extent a response is required,

12 Defendants admit that Plaintiff is an employee of CSU, of which SFSU is one of the campuses.

13          83.    The allegations in Paragraph 83 of the Second Amended Complaint state

14 conclusions of law to which no response is required. To the extent a response is required,

15 Defendants admit that Plaintiff has rights under the First Amendment and she may exercise them.

16 Defendants lack knowledge or information sufficient to form a belief as to the truth of allegations

17 regarding all of the matters on which Plaintiff speaks and, on that basis, deny any remaining

18 allegations in Paragraph 83 of the Second Amended Complaint.
19          84.    The allegations in Paragraph 84 of the Second Amended Complaint state

20 conclusions of law to which no response is required. To the extent a response is required,

21 Defendants deny the allegations in Paragraph 84 of the Second Amended Complaint.

22          85.    The allegations in Paragraph 85 of the Second Amended Complaint state

23 conclusions of law to which no response is required. To the extent a response is required,

24 Defendants deny the allegations in Paragraph 85 of the Second Amended Complaint.

25          86.    The allegations in Paragraph 86 of the Second Amended Complaint state

26 conclusions of law to which no response is required. To the extent a response is required,

27 Defendants deny the allegations in Paragraph 86 of the Second Amended Complaint.

28

                                              15                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
       Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 17 of 20



 1          87.     The allegations in Paragraph 87 of the Second Amended Complaint state

 2 conclusions of law to which no response is required. To the extent a response is required,

 3 Defendants deny the allegations in Paragraph 87 of the Second Amended Complaint.

 4          88.     The allegations in Paragraph 88 of the Second Amended Complaint state

 5 conclusions of law to which no response is required. To the extent a response is required,

 6 Defendants deny the allegations in Paragraph 88 of the Second Amended Complaint.

 7          89.     The allegations against Defendant Rosser in Paragraph 89 have been dismissed by

 8 the Court and therefore no response is required. To the extent a response is required, Defendants

 9 deny the allegations against Defendant Rosser. The remaining allegations in Paragraph 89 of the

10 Second Amended Complaint state conclusions of law to which no response is required. To the

11 extent a response is required, Defendants deny the allegations in Paragraph 89 of the Second

12 Amended Complaint and deny that Plaintiff is entitled to any relief whatsoever.

13                                       PRAYER FOR RELIEF
14          Responding to the Prayer for Relief, Defendants deny that Plaintiff has been or will be

15 retaliated against or damaged in any of the ways alleged, in any other ways, or at all, by reason of

16 any act or omission of Defendants or any officer, agent or employee of Defendants acting under

17 color of law. Defendants therefore deny that Plaintiff is entitled to any of the requested forms of

18 relief on any basis whatsoever. Defendants further deny that the elements of relief sought are
19 available to Plaintiff on the particular claims alleged. Defendants deny all allegations not

20 specifically admitted herein.

21                                     AFFIRMATIVE DEFENSES
22          Defendants, without admitting any of the allegations in Plaintiff’s Second Amended

23 Complaint, assert the following separate and independent affirmative defenses. Defendants do

24 not, by stating the matters set forth in these defenses, allege or admit that they have the burden of

25 proof and/or persuasion with respect to any of these matters, and Defendants do not assume the

26 burden of proof or persuasion as to any matters as to which Plaintiff has the burden of proof or

27 persuasion.

28

                                               16                    Case No. 4:18-cv-04662-YGR
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 18 of 20



 1                                      First Affirmative Defense
 2          The Second Amended Complaint and each alleged claim therein fails to state a claim

 3 against Defendants upon which relief can be granted.

 4                                     Second Affirmative Defense
 5          All or some of the claims in the Second Amended Complaint are barred, in whole or in

 6 part, by the statute of limitations established by California Code of Civil Procedure § 335.1.

 7                                      Third Affirmative Defense
 8          All or some of the claims in the Second Amended Complaint are barred, in whole or in

 9 part, because Defendants are entitled to qualified immunity, and even if the trier of fact could

10 conclude that a constitutional violation occurred, a reasonable University administrator would not

11 have known based on clearly established law that he or she was violating the rights of Plaintiff.

12                                     Fourth Affirmative Defense
13          All or some of the claims in the Second Amended Complaint are barred, in whole or in

14 part, by the doctrine of laches and/or unclean hands.

15                                      Fifth Affirmative Defense
16          All or some of the claims in the Second Amended Complaint are barred, in whole or in

17 part, because any actions or decisions Defendants made with respect to Plaintiff were taken in

18 good faith and were done for legitimate, non-retaliatory, and constitutional reasons.
19                                      Sixth Affirmative Defense
20          All or some of the claims in the Second Amended Complaint are barred, in whole or in

21 part, because to the extent Plaintiff suffered injuries or damages, which injuries and damages

22 Defendants deny, such injury or damage was not proximately caused by any act or omission of

23 Defendants.

24

25

26

27

28

                                              17                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 19 of 20



 1                                        Seventh Affirmative Defense
 2          All or some of the claims in the Second Amended Complaint are barred, in whole or in

 3 part, because to the extent Plaintiff suffered injuries or damages, which injuries and damages

 4 Defendants deny, such injury or damage was due wholly to Plaintiff’s own conduct or the conduct

 5 of third parties for which Defendants cannot be held liable.

 6                                         Eighth Affirmative Defense
 7          Plaintiff is barred and precluded from any relief on her Second Amended Complaint

 8 because she has failed and refused to substantiate or document her damages, if any.

 9                                          Ninth Affirmative Defense
10          Plaintiff is barred and precluded from any relief on her Second Amended Complaint

11 because she has failed and refused to mitigate her damages, if any, and to the extent of such failure

12 to mitigate, any damages awarded to Plaintiff should be reduced accordingly.

13                                          Tenth Affirmative Defense
14          Each claim for punitive damages is barred, in whole or in part, because the damages sought

15 are not commensurate with the harm suffered and thus violate the due process and excessive-

16 penalty protections provided to Defendants by the state and federal constitutions. In particular,

17 Plaintiff’s claim for punitive damages is barred or limited by state and federal law, including

18 without limitation the Due Process Clauses of the Fifth and Fourteenth Amendments, the due
19 process requirements of the California Constitution, and other constitutional and statutory

20 provisions, or a combination of the foregoing.

21                                        Eleventh Affirmative Defense
22          Without admitting any wrongful conduct by Defendants or any of their agents or

23 employees, to the extent that Defendants engaged in any alleged wrongful conduct, such conduct

24 was not willful.

25

26

27

28

                                              18                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
      Case 4:18-cv-04662-YGR Document 60 Filed 10/07/19 Page 20 of 20



 1                                         Twelfth Affirmative Defense
 2          Without admitting any wrongful conduct by Defendants or any of their agents or

 3 employees, to the extent that any alleged wrongdoing was undertaken by Defendants or any of

 4 their agents or employees outside the course and scope of their employment, Defendants are not

 5 liable for the resulting damages, if any.

 6                                             Reservation of Rights
 7          Defendants state that they currently have insufficient knowledge or information on which

 8 to form a belief as to whether they may have additional, as yet unstated, affirmative defenses

 9 available. Defendants reserve the right to assert additional affirmative defenses in the event that

10 discovery indicates they would be appropriate.

11          WHEREFORE, Defendants pray as follows:
12          1.     That judgment be entered in favor of Defendants and against Plaintiff;

13          2.     That Plaintiff take nothing by reason of her Second Amended Complaint;

14          3.     That the Second Amended Complaint be dismissed with prejudice;

15          4.     That Defendants be awarded costs and attorney’s fees incurred herein pursuant to

16 relevant statutes; and,

17          5.     That the Court grant Defendants such other and further relief as the Court deems

18 just and proper in the circumstances.
19

20

21 DATED: October 7, 2019                      MUNGER, TOLLES & OLSON LLP
                                                  BRADLEY S. PHILLIPS
22                                                ALISON F. KAROL
23

24
                                               By:          /s/ Bradley S. Phillips
25                                                                BRADLEY S. PHILLIPS
                                               Attorneys for Defendants LESLIE WONG and
26
                                               JENNIFER SUMMIT
27

28

                                              19                    Case No. 4:18-cv-04662-YGR
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
